Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (Pub No. US 2009/0242951 A1, hereinafter Ueno).
	With regards to claim 1, Ueno teaches an imaging device, comprising: 
a first photoelectric conversion region receiving light within a first range of wavelengths (see Fig. 11 and 13, first photoelectric conversion region PD receiving first range of wavelengths, see ¶45, first color R made); 
a second photoelectric conversion region receiving light within a second range of wavelengths (see Fig. 11 and 13, second photoelectric conversion region PD receiving second range of wavelengths, see ¶45, second color G made); and 
a third photoelectric conversion region receiving light within a third range of wavelengths (see Fig. 11 and 13, third photoelectric conversion region PD receiving third range of wavelengths, see ¶45, third color B made),
wherein at least a portion of a light-receiving surface of the first photoelectric conversion region has a first concave-convex structure (see Fig. 11, ¶68, first concave-convex structure shown) A4 and A3).
Ueno, however, is silent teaching in the specific embodiment wherein a light-receiving surface of the second photoelectric conversion region has a different structure than the first concave-convex structure.
Ueno teaches in another embodiment how you one photoelectric conversion region may have a different structure than another photoelectric conversion region (see Fig. 13, for example) for purposes of adjusting the light incident angles and potentially produce higher-quality images (see ¶71).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to form different photoelectric conversion region surfaces in order to allow the user to adjust the light incident angles of each photoelectric conversion region to potentially obtain high-quality images as taught by Ueno.

With regards to claim 2, Ueno teaches the imaging device according to claim 1, wherein the different structure of the light-receiving surface of the second photoelectric conversion region is planar, and wherein a light-receiving surface of the third photoelectric conversion region is planar (see Fig. 13 for example, planar surfaces of a second and third photoelectric conversion region have planar surfaces).

With regards to claim 3, Ueno teaches the imaging device according to claim 1, wherein at least a portion of a light-receiving surface of the third photoelectric conversion region has a second concave-convex structure (see Fig. 11, a third photoelectric conversion region may have a second concave-convex structure).

With regards to claim 4, Ueno teaches the imaging device according to claim 1, wherein the first range of wavelengths corresponds to blue light (see ¶45).

With regards to claim 5, Ueno teaches the imaging device according to claim 4, wherein the second range of wavelengths corresponds to green light (see ¶45).

With regards to claim 6, Ueno teaches the imaging device according to claim 5, wherein the third range of wavelengths corresponds to red light (see ¶45).

With regards to claim 7, Ueno teaches the imaging device according to claim 6, further comprising: 
a first color filter that passes light corresponding to the first range of wavelengths and that overlaps the first photoelectric conversion region; 

a third color filter that passes light corresponding to the third range of wavelengths and that overlaps the third photoelectric conversion region (see ¶45, see Fig. 11, color filter CF present to produce RGB).

With regards to claim 8, Ueno teaches the imaging device according to claim 1, further comprising: 
a first anti-reflective layer disposed on the light-receiving surface of the first photoelectric conversion region, the first anti-reflective layer having the first concave- convex structure (see Fig. 11, antireflection coating 17 formed forming concave-convex structure).

With regards to claim 9, Ueno teaches the imaging device according to claim 8, further comprising: 
a second anti-reflective layer disposed on the light-receiving surface of the second photoelectric conversion region, the second anti-reflective layer having the different structure (see Fig. 11, second anti-reflection layer 17 formed on second photoelectric conversion region different from structure (i.e. taught by Ueno in different embodiment where different configurations of surfaces can be done)).

With regards to claim 10, Ueno teaches wherein the different structure is a planar structure (see Fig. 13 for example, planar structure present) yet is silent teaching the imaging device according to claim 9, wherein a thickness of the second anti-reflective layer is one-quarter of a selected one of the wavelengths within the second range of wavelengths, and wherein the different structure is a planar structure.
In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would select the thickness of the second AR layer to be a quarter of the second range of wavelengths for purposes of tailoring the device to optimize light refraction.

With regards to claim 11, Ueno teaches the imaging device according to claim 10, further comprising: 
a third anti-reflective layer disposed on a light receiving surface of the third photoelectric conversion element (see Fig. 11, see ¶45, a third AR layer disposed on a third photoelectric conversion element for a third color from R G B).

With regards to claim 12, Ueno teaches wherein the third anti-reflective layer is planar (see Fig. 13, for example, planar AR surface shown from one of R G B), but is silent teaching the imaging device according to claim 11, wherein a thickness of the third anti-reflective layer is one-quarter of a selected one of the wavelengths within the third range of wavelengths.
It would have been obvious to one of ordinary skill to determine the optimum thickness of the third anti-reflective (AR) layer (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would select the thickness of the third AR layer to be a quarter of the third range of wavelengths for purposes of tailoring the device to optimize light refraction.

With regards to claim 13, Ueno teaches the imaging device according to claim 1, wherein the portion of the light-receiving surface of the first photoelectric conversion element having the first concave-convex structure comprises silicon (see Fig. 11, for example, light receiving surface of PD area comprises of silicon, see ¶39).

With regards to claim 14, Ueno teaches the imaging device according to claim 13, wherein the first concave- convex structure is one of a pyramid structure or an inverted pyramid structure (see Fig. 11, concave-convex structure A4/A3 is a pyramid structure).

With regards to claim 15, Ueno is silent teaching the imaging device according to claim 14, wherein an angle formed by sides of the pyramid structure with respect to a surface of the silicon is about 55 degrees.
It would have been obvious to one of ordinary skill to determine the optimum angle (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 

With regards to claim 16, Ueno teaches the imaging device according to claim 15, wherein the surface of the silicon is a surface and the sides of the pyramid structure are surfaces (see Fig. 11, surface of silicon and pyramid structure are surfaces).

With regards to claim 17, Ueno is specifically silent teaching the imaging device according to claim 16, wherein at least a portion of a light-receiving surface of the third photoelectric conversion region has a second concave-convex structure.
It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that Ueno teaches from Fig. 11 that multiple photoelectric conversion can have convex-concave structures and from that teaching can arrive at the claimed configuration of a third photoelectric conversion region with a second concave-convex structure for purposes of redirecting incident light angles to produce more efficient light collection and thus higher quality images as taught by Ueno.

With regards to claim 18, Ueno teaches the imaging device according to claim 17, wherein the first range of wavelengths corresponds to blue light and the third range of wavelengths corresponds to red light (see Fig. 11, also see ¶45, separate regions for R, G, and B, in which first can be blue and third can be red).

With regards to claim 20, Ueno teaches an electronic device, comprising: 
a signal processor (see ¶39); and  

a first photoelectric conversion region receiving light within a first range of wavelengths; a second photoelectric conversion region receiving light within a second range of wavelengths; and a third photoelectric conversion region receiving light within a third range of wavelengths, wherein at least a portion of a light-receiving surface of the first photoelectric conversion region has a concave-convex structure, and wherein a light-receiving surface of the second photoelectric conversion region has a different structure than the concave-convex structure (see claim 1).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno as applied to claim 18 above, and further in view of Lee (Pub No. US 2008/0290440 A1, hereinafter Lee).
With regards to claim 19, Ueno is silent teaching the imaging device according to claim 18, wherein the first and second concave-convex structures are periodic.
In the same field of endeavor, Lee teaches a configuration of concave / convex structures periodically arranged to producing a specific pattern of light refraction for a particular requirement for imaging sensors (see Fig. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a configuration of concave / convex structures periodically arranged to produce a specific pattern of light refraction for a particular requirement for imaging sensors as taught by Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML